Citation Nr: 0616819	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-10 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for gastric cancer, claimed 
as secondary to a service connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
office in Chicago, Illinois (RO).


FINDINGS OF FACT

The medical evidence of record does not show that the 
veteran's gastric cancer was caused by or aggravated by his 
service connected duodenal ulcer.


CONCLUSION OF LAW

Gastric cancer is not proximately due to or the result of a 
service connected duodenal ulcer.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005). 

That said, in September 2002, the RO sent the veteran a 
letter that informed him of informed him of what evidence 
they would obtain and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  A December 2003 letter essentially explained what 
evidence was needed to substantiate his claim.  The Board 
observes that this letter was sent to the veteran after the 
appealed rating decision had been issued, but that the claim 
was again fully considered in the April 2005 supplemental 
statement of the case.  As such, any timing deficiency with 
respect to full, adequate notice sent was not prejudicial to 
the veteran.

The Board also finds that the notice requirements set forth 
have been met, because while the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date, there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection for gastric cancer secondary to a 
duodenal ulcer, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, and as will discussed below, relevant private 
medical records have been associated with the claims folder 
and VA examinations have been accomplished.  There is 
sufficient evidence to decide this claim, and as such, the 
duty to assist the veteran has been met.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Initially, it is noted that the veteran claims service 
connection for gastric cancer, as secondary to a service 
connected duodenal ulcer, and that service connection has 
previously been established for a duodenal ulcer.

The relevant evidence of record includes private medical 
records from February 2002 to September 2003, an October 2002 
VA medical examination report, April 2003 and May 2003 VA 
medical examination reports, four letters from private 
medical examiners dated in August, September, and November 
2003, a May 2004 VA medical examination report, and a 
February 2005 VA medical examination report.

The veteran received a diagnosis of gastric cancer in 
February 2002, at which time he underwent a partial 
gastrectomy.  The private medical examination reports from 
February 2002 to September 2003, and the VA medical 
examination reports from April 2003, May 2003, and February 
2005 confirm this diagnosis, which is currently in remission.

The October 2002 VA medical examination report stated that 
the examiner reviewed the veteran's case file and medical 
records.  After physical examination, the diagnoses were 
carcinoma of the stomach and duodenal ulcer, inactive.  The 
assessment stated that "[i]t is not at least as likely as 
not that his carcinoma of the stomach is due to his duodenal 
ulcer."  The examiner noted that, in part, although the 
veteran had a diagnosed duodenal ulcer, there was no evidence 
- through tests conducted - of a gastric ulcer.  The report 
further stated that "[g]astric cancer is not a consequence 
of duodenal ulcer."

The August 2003 letter from a private medical examiner 
stated, in part, that the veteran's gastric cancer "is not 
related to his ulcer disease."

A September 2003 letter from a second private medical 
examiner stated, in part, that the veteran's "past medical 
condition of having Peptic Ulcer Disease cannot be ruled out 
as a contributory factor, and may be related to his Gastric 
Carcinoma."  Another September 2003 letter from a third 
private medical examiner stated, in part, that "[a]t present 
his previous ulcer condition cannot be ruled out as a 
contributing factor."

The November 2003 letter from a fourth private medical 
examiner stated, in part, that the veteran's "previous 
condition of peptic ulcer disease can not be ruled out as a 
contributing factor [for his gastric cancer.]"

The May 2004 VA medical examination report clearly shows that 
the examiner reviewed the veteran's case file and medical 
records, and noted that private doctors had recently asserted 
that the veteran's previous ulcer condition could not "be 
ruled out as a contributing factor."  After physical 
examination, the diagnoses were inactive peptic ulcer of the 
duodenum and adenocarcinoma of the stomach, treated 
successfully without reoccurrence to the present day, in 
remission.  In the opinion, the examiner stated that

After reviewing the records and doctors 
statements, in my opinion, there is no 
clinical evidence in the currently 
available medical record establishing a 
causal link between the patient's peptic 
ulcer disease and his gastric cancer.  In 
general, duodenal ulceration is not a 
causal factor or a precursor of gastric 
adenocarcinoma.  Therefore, in my 
opinion, it is unlikely that this 
patient's service-connected peptic ulcer 
of the duodenum is related to his 
subsequent gastric cancer.

The evidence of record indicates that the veteran is 
currently diagnosed with gastric cancer in remission.  The 
issue in this case is the establishment of a medical nexus 
between the veteran's service connected duodenal ulcer and 
his diagnosed gastric cancer.  Taking into account all of 
relevant evidence of record, discussed above, the Board finds 
that service connection is not warranted for gastric cancer 
claimed as secondary to the veteran's service connected 
duodenal ulcer.  

The record includes six separate medical opinions that 
discuss the medical nexus, comprising four letters from 
private medical examiners and two VA medical examination 
reports.  Three of the letters from private medical examiners 
all use similar language to the effect that the veteran's 
duodenal ulcer cannot be ruled out as a contributing factor 
to his gastric cancer.  While this language tends to indicate 
that duodenal ulcer may be a factor, none of the letters 
state that such a nexus actually exists or even that it is 
more likely than not.  Rather, all that they essentially 
indicate is that the veteran's gastric cancer may be related 
to his duodenal ulcer.  The physicians do not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  This applies 
equally to the fourth letter, which denied a nexus 
altogether.  

These opinions are essentially speculative, and as such are 
not legally sufficient to establish or deny service 
connection.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(an examining physician's opinion to the effect that he 
cannot give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension is "non- 
evidence"); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Stegman v. Derwinski, 3 Vet. App. 228 at 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

On the other hand, one of the VA examination reports states 
that there is no evidence of record providing a nexus and 
that it is unlikely that there is relation between the 
veteran's diagnosed conditions.  The fourth letter from a 
private medical examiner and the May 2004 VA medical 
examination report clearly states that the veteran's gastric 
cancer is not related to his duodenal ulcer.  And, the VA 
examiner, who reviewed the claims folder, specifically cited 
- and essentially refuted - the private examiners' statements 
to the effect that the veteran's ulcer could not be ruled out 
as a contributing factor to his gastric cancer.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  For the above discussed 
reasons, the Board assigns more weight and validity to the 
findings made by the VA examiners, particularly those made in 
the above-referenced May 2004, than those made by the private 
examiners in the various letters of record, which, as noted, 
were for the most part speculative in nature and were not 
made after e review of the veteran's claims file.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 S. 
Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion). 

The competent medical evidence of record are the two VA 
medical examination reports which do not support the 
veteran's claim.  Thus, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for gastric cancer, secondary to a service-
connected duodenal ulcer.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for gastric cancer, as secondary to the 
service connected duodenal ulcer, is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


